Appellee has filed a motion asking that this cause be dismissed on the ground that this court has no jurisdiction, because it is an attempted appeal by writ of error from a judgment of the trial court overruling appellant's plea of privilege. It appears that appellant's plea of privilege was by the trial court overruled on February 15, 1928, to which he excepted and gave notice of appeal. On July 9, 1928, appellant filed his petition for writ of error and seeks to have said order of the trial court reviewed by this method. This identical question was before the Supreme Court in Western Electric Co. v. Wilson (Tex.Com.App.)299 S.W. 868, and in answer to a certified question it held that a party has no right to prosecute an appeal by writ of error from a judgment overruling a plea of privilege. Holland, Texas Hypotheek Bank v. Payne (Tex.Civ.App.) 8 S.W.2d 325.
Appellee's motion is granted, and this cause is dismissed from the docket.